Campbell, J.
Davis sued the defendant bank for a balance on deposit, and the suit was defended on the ground that the money belonged to his deceased wife. He recovered' judgment, and defendant brings error.
The facts on which the controversy turned were substantially these : In 1872 plaintiff desired to open an account on his own behalf, and on applying to the bank was told he had already one account in his name, and therefore, by their usages, could not open another. The account already opened was for money belonging to his mother, deposited in his name for convenience. It was suggested to him that he might deposit his own money in an account kept in the name of his wife, subject to his own draft, and the account was so opened, and added to from time to time until it left abalance of about $1900 standing, when his wife died in 1882. After her death the bank refused to recognize his right to the money, and he brought this suit to recover it.
A number of minor questions were raised concerning the introduction of testimony and upon some other rulings, but, in our opinion, they become unimportant. If it was proper *166for plaintiff to show title in himself to the money in question, we can see no reason why he could not*show all. of the circumstances connected with the origin and history of the deposit, and his wife’s statements in derogation of her interest. And in like manner, if this theory was made out, we can see no reason for considering the rulings on any but the main question, upon which they all really- turn.
The argument was full, and covered a great deal of ground, but, in our view, the merits of the suit lie within a very narrow compass. The contract of a depositor with his banker does not differ in any material way from any other contract, whereby one person becomes bound to take charge of and repay another’s funds. As between banker and depositor, there can be no doubt that the bank will be protected in paying out money in such way and on such terms as the depositor has authorized. And, on the other hand, where a contract is not in writing, it is equally clear that its real character and terms may be made out by testimony, and that the contracting party can lawfully control his own funds until he has disposed of them, and that it can make no difference in what name the account is kept, if it is understood .to be his account, and has not been put beyond his control by some act-which he cannot revoke.
In the present case the testimony does not tend to show that the bank ever contracted with anybody but plaintiff, or recéived funds on this account which were not his funds. The case he made out, and which the jury must have found true, was that, while deposited in the wife’s name, it was not intended to be for her benefit, or to be beyond the husband’s right to withdraw. Any idea of a gift to her was clearly negatived. Her name was only another form for his name, and so agreed. The bank-book is no contract, and is only one of the means of indicating the state of the funds. "Whatever presumptions may arise from it, and whatever protection may be given to acts innocently done on that presumption, it cannot exclude explanatory evidence. The contract was made with plaintiff, and with no one else, and the bank -is answerable to him to fulfill that contract.
*167There is no principle of law which makes the mere placing of money or property in another’s name an irrevocable gifts to that person. But this arrangement falls short of even] this, because in law it was merely a contract between twoj persons that one should open an account in the name of a third person, the original depositor having a reserved right to draw the sums credited. At common law no one could sue on an express contract, except the parties to it. Under the equitable action for money had and received, a beneficiary may sometimes sue, but this can only be where the parties have given him such a right as transfers the fund to his control. The money belonging to one person cannot cease to belong to him until he does some act to dispose of it. The cases heretofore determined in this Court are stronger cases than the present in favor of plaintiff’s rights: see Burtnett v. First National Bank of Corunna 38 Mich. 630, and Detroit Savings Bank v. Burrows 31 Mich. 153. In the former case the bank had no dealings whatever with the plaintiff, but held his money deposited by an agent in his own name. In the latter it was understood that the wife, in whose name the money was deposited, was to draw all the checks, but they were to be payable to the husband’s order, which made the case more analogous to the present. In both the question was treated as one of fact. The decisions referred to in the opinions in those eases, as well as in the arguments, sustain that doctrine.
The suggestion that the estate of Mrs. Davis is not represented in the cause has no force. In every action at law upon a contract the contest must be between the two alleged contracting parties, and if the contract and. its breach are made out, the prevailing party must have judgment. The case is, in our opinion, a very plain one.
The judgment must be affirmed.
The other Justices concurred.